ACCEPTED
                                                               04-14-00614-CV
                                                    FOURTH COURT OF APPEALS
                                                         SAN ANTONIO, TEXAS
                                                          3/12/2015 6:19:50 PM
                                                                 KEITH HOTTLE
                                                                        CLERK
          No. 04-14-00614-CV
       In The Fourth Court of Appeals
                                               FILED IN
             San Antonio, Texas         4th COURT OF APPEALS
                                         SAN ANTONIO, TEXAS
                                        03/12/2015 6:19:50 PM
            HECTOR GONZALEZ,                KEITH E. HOTTLE
                                                 Clerk
                Appellant

                v.

  ATENEA CAPITAL MARKETS FUND, L.P.,

                Appellee




First Unopposed Motion for Extension of Time
           to File Appellee’s brief


                 Lance Geppert
                Attorney at Law
           8000 West Ave., Suite 1
          Castle Hills, Texas 78213
          Telephone: (210) 888-9836
          Facsimile: (210) 855-9990
        email: lgeppert@grandecom.net
            Attorney for Appellee
TO THE HONORABLE FOURTH COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellee Atenea Capital

Markets Fund, L.P. (“Appellee” herein), files this its Unopposed First Motion to Extend

Time to File Appellant’s Brief.

      Appellee’s responsive brief is currently due on March 12, 2015.

      Counsel for Appellee requests a thiry (30) day extension of time to file its brief,

making the brief due on April 11, 2015. This is the first request for extension of time to

file the Appellee's Brief.

      Counsel for Appellee relies on the following reasons, in addition to the routine

matters that counsel must attend to in daily practice, to explain the need for the

requested extension:

      The Appellant first submitted his Appendix on February 23, 2015 and resubmitted

it on March 3, 2015 and the Appendix has still not been accepted/approved by the Court.

As of the date of this Motion, the clerk is waiting for the cover sheet and service

information to be corrected. The Appellee would like to wait to file its brief until after

the Appendix to Appellant's brief has been accepted in whole.

      Counsel for Appellee has been completing other deadlines and other matters in his

practice and seeks this extension of time to be able to prepare a cogent and succinct brief

to aid this Court in its analysis of the issues presented. This request is not sought for

delay but so that justice may be done.
       The undersigned has conferred with opposing counsel, and he/she has indicated

that his client does not oppose this motion.

       All facts recited in this motion are within the personal knowledge of the counsel

signing this motion, therefore no verification is necessary under Rule of Appellate

Procedure 10.2.

                                PRAYER FOR RELIEF

       For the reasons set forth above, Appellee Atenea Capital Markets Fund, L.P.

requests that this Court grant this Unopposed First Motion to Extend Time to File

Appellee’s Brief and extend the Deadline for Filing the Appellee’s Brief up to and

including April 11, 2015. Appellee further requests all other relief to which it may be

entitled.
                                      Respectfully submitted,



                                       /s/ Lance Gepppert_________________
                                      Lance Geppert
                                      Attorney at Law
                                      8000 West Ave., Suite 1
                                      Castle Hills, Texas 78213
                                      Telephone: (210) 888-9836
                                      Facsimile: (210) 855-9990
                                      lgeppert@grandecom.net



                                      CERTIFICATE OF CONFERENCE

I certify that I conferred with counsel for Appellee/Appellant regarding this motion and
that Appellant is not opposed to this motion.


                                           /s/ Lance Geppert
                                     Lance Geppert, Attorney for Appellee



                                 CERTIFICATE OF SERVICE

I certify that on March 12, 2015, I mailed a copy of this motion to the following counsel
by electronic service and facsimile.


       George D. Durham               Via facsimile at (956) 524-5153 and email
       517 W. Nolana, Suite 6
       McAllen, Texas 78504
       gsklawfirm@gmail.com



                             /s/ Lance Geppert
                            Lance Geppert, Attorney for Appellee